Citation Nr: 9900754	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-18 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
August 1986 and October 1993 to March 1994, with additional 
service including a period of active duty for training from 
January to March 1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  An August 1994 rating decision denied service 
connection for a back condition, and an August 1996 rating 
decision denied service connection for diabetes mellitus. 

After receipt of the claims folder at the Board, additional 
evidence was received, consisting of medical records from 
Wesley Coker, M.D.  Generally speaking, such evidence will be 
accepted by the Board, but only if received within 90 days 
following notification to the veteran of the transfer of the 
records to the Board, or if good cause for a delay beyond 90 
days is shown on motion of the appellant.  38 C.F.R. § 
20.1304 (1998).  In this case, the veteran was notified by an 
August 27, 1997, letter that his case was being transferred 
to the Board.  Evidence was thereafter received in June 1998, 
well after the 90-day period had expired.  He has not 
submitted a motion to demonstrate that there was good cause 
for his delay in submitting this evidence.  Therefore, 
pursuant to 38 C.F.R. § 20.1304, the Board is precluded from 
considering the additional evidence in this appeal.  
Accordingly, the evidence is referred to the RO for such 
action as may be deemed appropriate.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to service 
connection for a back condition because he injured his back 
while on active duty for training with the National Guard.  
He has made no specific contentions regarding his claim for 
service connection for diabetes mellitus.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has failed to 
satisfy the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim for service connection for diabetes mellitus is 
well grounded.  The Board also finds that the evidence 
supports his claim of entitlement to service connection for a 
back condition.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran currently has 
diabetes mellitus and various back disorders, including disc 
disease.

2.  There is no evidence of incurrence of diabetes mellitus 
during service or within the year after the veterans 
separation from active service, and his claim of entitlement 
to service connection is not plausible.

3.  The veterans claim for service connection for a back 
condition is plausible, and the RO has obtained sufficient 
evidence for an equitable disposition of this claim.

4.  The evidence shows that the veteran injured his back 
during a period of active duty for training in 1992.

5.  The veterans current back condition, including disc 
disease, had its onset during active duty for training.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim for 
service connection for diabetes mellitus, and there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has presented a well-grounded claim for 
service connection for a back condition, and VA has satisfied 
its statutory duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).

3.  The veteran is entitled to service connection for a back 
condition, including disc disease.  38 U.S.C.A. §§ 1110, 
1111, and 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 
3.304 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the medical evidence of record, 
which consists of service medical records from 1980 to 1986 
and from 1991 to 1994; VA medical records dated from 1988 to 
1995; a letter from Dr. Brian Foley; the veterans testimony 
in 1995; medical records from St. Thomas Hospital dated in 
1992; medical records from Centra Care dated in 1992; medical 
records from Southern Hills from 1992 to 1993; and medical 
records from Baptist Hospital from 1993 to 1994.  The 
evidence pertinent to the issues on appeal will be discussed 
below in chronological order.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

The term service-connected means that a disability was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16) (West 
1991); 38 C.F.R. § 3.1(k) (1998).  Active military, naval, or 
air service includes (1) active duty; (2) any period of 
active duty for training during which the veteran was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty training during which the veteran was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) 
(1998).  Active duty for training includes full-time duty 
performed by members of the National Guard of any State.  
38 C.F.R. § 3.6(c) (1998). 

Service connection may also be established for a current 
disability on the basis of a presumption under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
and 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 
3.307, and 3.309(a) (1998).  Service connection for diabetes 
mellitus may be established based on a legal presumption 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307 and 3.309 (1998).

Diabetes mellitus

The veteran is not entitled to presumptive service connection 
for this condition.  The veteran does not contend nor does 
the medical evidence show that diabetes mellitus was 
manifested in the year following his separation from active 
service (i.e., either prior to August 1987 or between March 
1994 and March 1995).  The medical evidence shows that he was 
first found to have diabetes mellitus in July 1989.

The medical evidence shows that the veteran has a current 
diagnosis of diabetes mellitus.  Therefore, the first element 
of a well-grounded claim has been satisfied.  However, the 
veteran has not satisfied the second element of a well-
grounded claim.  There is no evidence of incurrence of this 
condition during service.  The veteran does not contend that 
he had any symptoms of diabetes mellitus during active 
service nor does he contend that he was treated for this 
condition during service.  His VA medical records show that 
he was diagnosed with diabetes mellitus in July 1989, which 
was approximately three years after his separation from 
active service and approximately 21 months prior to his 
enlistment with the National Guard.  Without any competent 
evidence that the veteran incurred diabetes mellitus during a 
period of service, his claim is not well grounded.

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him a VA examination.  38 U.S.C.A. § 5107(a) (West 
1991); see Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), affd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground his 
claim. 

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 

Back condition

There is ample competent medical evidence of incurrence of an 
injury during service that has continued to be disabling.  
The veteran testified that he did not experience any chronic 
back-related symptomatology prior to sustaining a back injury 
during active duty for training in March 1992.  In March 
1992, he complained of low back pain while doing physical 
exercises, and he underwent physical therapy.  The diagnosis 
was lumbosacral strain.  Subsequent medical records show that 
the veteran has continued to experience back problems, 
including disc disease.  Assuming the credibility of this 
evidence, the claim must be said to be plausible, and 
therefore well grounded.

Since the veterans claim is well grounded, VA has a duty to 
assist him in the development of facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1997).  In this case, the RO reviewed his service medical 
records, and he had a personal hearing in accordance with his 
request.  The veteran has not undergone a VA examination.  
However, there is sufficient evidence of record upon which to 
fairly decide this claim, and, as discussed below, the 
Boards decision is favorable to him.  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy, 1 Vet. 
App. 78; Littke v. Derwinski, 1 Vet. App. 90 (1990).

As to the merits of this claim, the Board finds that the 
evidence supports the veterans claim for the following 
reasons.  There was no indication prior to March 1992 that 
the veteran had a chronic back condition.  There is no doubt 
that he had a back injury while on active duty for training 
and that he thereafter was found to have disc disease.  The 
Medical Evaluation Board in 1993 conducted an extensive 
review of the medical evidence concerning the veterans 1992 
injury and the findings in 1993 of a bulging disc.  The 
Medical Evaluation Board concluded that the veteran had 
chronic low back pain, probable manifestation of mild 
degenerative disc disease, with some mild evidence of L5 
lumbar radiculopathy that appeared improved.  The Medical 
Evaluation Board determined that this condition was incurred 
in the line of duty.  The report of the Medical Evaluation 
Board dated in July 1993 indicated that the above-diagnosed 
back disorder was incurred in service and did not exist prior 
to service.  There is no medical opinion of record contrary 
to this conclusion.

The RO concluded that the veterans current disc disease is 
the result of an injury he sustained while moving a freezer.  
The medical records from Centra Care indicated that this 
injury occurred in November 1992, but the Medical Evaluation 
Board report indicated that it occurred in January 1993.  
Regardless, the fact remains that no medical professional has 
concluded that the veterans current disc disease is the 
result of lumbar strain incurred after the veterans period 
of active duty for training.  The Medical Evaluation Board, 
which, by definition, included at least one person with 
medical training, was aware of the subsequent injury and 
still concluded that the veterans disc disease was the 
result of the injury sustained during the period of active 
duty for training.

The veteran testified that he continued to experience back 
pain after his release from active duty for training in March 
1992 and prior to injuring his back while moving a freezer.  
The medical evidence shows numerous statements that the 
veteran made to medical professionals in the course of 
seeking medical treatment in 1993 to the effect that he had 
experienced chronic back pain since 1992.  These statements 
were made well before he filed a claim for compensation in 
July 1994 and are particularly credible for that reason. 

Moreover, the medical evidence suggests that the treating 
physician in March 1992 suspected that the veteran might have 
continuing back problems.  The final progress note of March 
1992 indicated that the veteran was told to continue his home 
exercise program, and, if his symptoms persisted for longer 
than an additional 3-4 weeks, he was to seek treatment.  The 
goal was an 80 percent decrease in symptoms in 3-4 weeks.  
Since the examiner did not indicate that the goal was 100 
percent reduction in symptoms, this suggests that the 
examiner was of the opinion that the veteran would continue 
to have some level of back symptoms thereafter.

The evidence is, at the very least, in equipoise regarding 
the veterans claim.  Accordingly, he is entitled to the 
application of the benefit of the doubt, see 38 U.S.C.A. 
§ 5107(b), and the Board finds that he incurred a back 
condition during his period of active duty for training in 
1992.  38 U.S.C.A. §§ 1110 and 1111 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 and 3.304 (1998).


ORDER

1.  Entitlement to service connection for diabetes mellitus 
is denied.

2.  Entitlement to service connection for a back condition, 
including disc disease, is granted.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States 

	(CONTINUED ON NEXT PAGE)

Court of Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
